NOONAN, Circuit Judge,
concurring:
I concur in Judge Thomas’s opinion. I write separately to state my belief that the Forest Service, because of its financial interest in the sale, may be disqualified from approving the sale of timber from the Eldorado Forest. The “general rule” has been long established: “officers acting in a judicial or quasi-judicial capacity are disqualified by their interest in the controversy to be decided.” Tumey v. Ohio, 273 U.S. 510, 521, 47 S.Ct. 437, 71 L.Ed. 749 (1927). In deciding whether or not a sale should be made, the Forest Service determines the legal rights of a private corporation and the legal rights of those seeking to enforce the statutes protecting the environment. The Forest Supervisor and the Regional Forester making this determination are not judges in a black gown sitting on a bench, but as surely as such traditional figures they are applying law to resolve a legal controversy. Their function can be called judicial or quasi-judicial or even administrative without changing the relevant analysis because “[i]t has also come to be the prevailing view that ‘[m]ost of the law concerning disqualification because of interest applies with equal force to ... administrative adjudicators.’ ” Gibson v. Berryhill, 411 U.S. 564, 579, 93 S.Ct. 1689, 36 L.Ed.2d 488 (1973), quoting Kenneth Davis, Administrative Law Text, § 12.04 (1972). It is scarcely surprising that, as administrative proceedings have come to determine more and more rights and responsibilities, the desire to purge administrative proceedings of possible financial bias should have become definitive. A bureaucracy, protecting its turf and cherishing the number of its employees and the extent of its empire, can have as lively a bias towards its budget as any old-fashioned venal politician might have in his pocketbook.
The general rule has been tempered by finding no financial bias where regional offices of the Department of Labor imposed fines amounting to less than 1% of the enforcement agency’s budget, the fines went to the national office, and the amounts received back by the regions hinged not on fines but on the costs incurred by the regions. Marshall v. Jerrico, Inc., 446 U.S. 238, 245-47, 100 S.Ct. 1610, 64 L.Ed.2d 182 (1979). It may be that the Forest Service officers making the determination have a similar de minimis interest in the sale. The money received from timber sales by the Forest Service is, by statute, to be deposited in a special fund to be used for construction of “needed roads” by the Forest Service and to cover “the cost for Forest Service sale preparation and supervision of the harvesting of such timber.” 16 U.S.C. § 472a(h). The reference to “needed roads” is to the forest development roads authorized by 16 U.S.C. § 535. The agency that is the decision-maker is thereby funded in operations that it conducts. If the Forest Service sold no timber, a portion of its operations would shut down. Forest Service jobs *1310would be lost. Forest Rangers would have to find other work. We are not informed, even after asking for and receiving supplemental briefing, how much income the Forest Service derives from the sales or what percentage of its sales budget comes from the sales.
Congress cannot by statute or longstanding custom turn a biased adjudicator into an impartial adjudicator. The requirement of impartiality is imposed by the constitution. In re Murchison, 349 U.S. 133, 136, 75 S.Ct. 623, 99 L.Ed. 942 (1955). Of course, the impartiality of the agency would not be an issue if all the money from the sales went to the Treasury. Even if a tiny fraction of the sales budget is derived from the sales, the potential for bias may be dismissed as de minimis. The relevant amounts to be considered are not the sums involved in a single sale, but the annual total sum derived from the sales and the percentage of the Forest Service sales budget constituted by that amount. A preliminary survey of the public information available on the budget of the Forest Service suggests that timber sales by the Forest Service generate many millions of dollars and that, to an extent not immediately determinable, the sales create a budget for the Forest Service that, in the conduct of more sales, make it independent of the normal appropriation process. Any governmental agency would put a premium on an operation that gives it a perpetual revolving fund not dependent on Congress. Further investigation of the budgetary process of the Forest Service and the impartiality of the service appears appropriate on remand.